Citation Nr: 0412384	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-21 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant's unreimbursed medical expenses 
incurred between January 1, 2000, and August 31, 2000, should 
be considered in determining her countable income for 
Department of Veterans Affairs death pension purposes.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from May 1943 to December 
1945.  

In August 2000, the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO) granted Department of Veterans 
Affairs (VA) improved death pension benefits to the 
appellant.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 RO decision which 
determined that the appellant's unreimbursed medical expenses 
incurred during the period between January 1, 2000, and 
August 31, 2000, should not be considered in calculating her 
countable income for VA improved death pension purposes as 
they were incurred prior to September 1, 2000, the effective 
date of the award of VA improved death pension benefits.  The 
appellant has been represented throughout this appeal by the 
Puerto Rico Public Advocate for Veterans Affairs.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

In reviewing the record, the Board observes that the July 
2001 RO decision determined that the appellant's unreimbursed 
medical expenses incurred between January 1, 2000, and August 
31, 2000, could not be considered in calculating her 
countable income for VA improved death pension purposes as 
they were incurred prior to the September 1, 2000, effective 
date for the award of VA improved death pension benefits.  In 
a July 2001, written statement, the appellant requested that 
the RO "consider the medical expenses not paid as accrued 
benefits."  In November 2001, the RO informed the appellant 
that it would pay her "$2,100.00 for VA benefits due and 
unpaid" to her at the time of the veteran's death.  The 
record is unclear as to whether the RO's November 2001 action 
encompassed all of the relevant unreimbursed medical expenses 
for the year 2000 and thus should be considered as a complete 
grant of the benefits requested by the appellant.  Given this 
fact, the Board finds that a due and payable audit of both 
the veteran's VA improved pension benefits for the year 2000 
and the appellant's VA improved death pension benefits 
including calculation of the unreimbursed medical expenses 
for the veteran and the appellant would be helpful in 
resolving the issues raised by the instant appeal.  

The February 2002 and March 2002 Veterans Claims Assistance 
Act of 2000 (VCAA) notices issued to the appellant 
erroneously discuss only the evidence required to support a 
claim for special monthly death pension based on the need for 
regular aid and attendance and do not provide information as 
to the evidence needed for the appellant's claim that her 
unreimbursed medical expenses for the period between January 
1, 2000, and August 31, 2000, should be considered in 
calculating her countable income for VA improved death 
pension benefit purposes.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has recently 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then prepare a complete 
paid and due audit of both the veteran's 
VA improved pension benefits for the year 
2000 and the appellant's VA improved 
death pension benefits with calculation 
of the veteran's and the appellant's 
unreimbursed medical expenses.  The 
appellant and her accredited 
representative should be provided with a 
copy of the audit and a full explanation 
of the calculations relied upon to 
determine the veteran's and the 
appellant's countable income.  

3.  The RO should then readjudicate 
whether the appellant's unreimbursed 
medical expenses incurred between January 
1, 2000, and August 31, 2000, should be 
considered in determining her countable 
income for VA death pension purposes.  If 
the benefit sought on appeal remains 
denied, the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

